Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/24/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 2/24/22 have been considered as follows.

Objections of the claims:
	The objections are withdrawn in view of the amended claims.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
	Applicant argues the rejections based on Chen’s teaching (US 20170285299) should be withdrawn because Chen does not teach the claimed focal length and radius, which is not persuasive since Chen provides lens data in the figures which can be used to calculate the claimed focal length and radius.
	Examiner notes there may be more than one prior art below teaches a claim. Applicant is advised to read each prior art thoroughly so as to expedite the prosecution of the instant application. 
 
  Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5,14,24-25 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kim (US 20190346662). 

    PNG
    media_image1.png
    357
    591
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an ultra-wide-angle lens (Fig. 7, Table 5, --++-++), consisting of six or seven lenses, and comprising: 
a first group with a negative refractive power (310), the first group comprising at least one negative refractive power lens;
a second group with a positive refractive power (focal length ~ 8.2), the second group consisting of two lenses, and sequentially comprising (320+330) a negative refractive power lens and a positive refractive power lens, an image side surface of the negative refractive power lens of the second group being a concave surface, an object side 
a third group with a positive refractive power or a negative refractive power (focal length ~ -36), the third group consisting of two lenses, and comprising (340+350) a positive refractive power lens and a negative refractive power lens, the positive refractive power lens of the third group and the negative refractive power lens of the third group being bonded together to form an integrated body;
a fourth group with a positive refractive power, the fourth group comprising at least one positive refractive power lens (360+370);
a stop (ST), disposed between the second group and the third group; and
a filter (380, 390), disposed between the fourth group and an imaging surface (IMG);
wherein the first group, the second group, the third group, and the fourth group are in an order from an object side to an imaging side of the ultra-wide-angle lens; the ultra-wide-angle lens satisfies the following expression:
0<f Q4 /|r 13|<2 (9/22)
where fQ4 is a focal length of the fourth group, and r13 is a radius of curvature of an image side surface of a positive refractive power lens of the fourth group which is adjacent to the imaging surface.

Regarding claim 2, Kim further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one negative refractive power lens of the first group comprises one negative refractive power lens (310), whose object side surface is a convex surface while its image side surface is a concave surface.

Regarding claim 5, Kim further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one positive refractive power lens of the fourth group (360+370) sequentially comprises a positive refractive power lens adjacent to the object side and a positive refractive power lens adjacent to the imaging surface (two positive lenses), an object side surface and an image side surface of the positive refractive power lens of the fourth group which is adjacent to the object side are convex surfaces (Table 5).

Regarding claim 14, Kim further teaches the ultra-wide-angle lens as claimed in claim 1, wherein at least one lens in the ultra-wide-angle lens is aspherical lens (Table 6).

Regarding claim 24, mutatis mutandis, Kim teaches all the limitations as stated in claims 1, 5 rejections above.

Regarding claim 25, Kim further teaches (Fig. 7, Table 5) the ultra-wide-angle lens as claimed in claim 24, wherein an object side surface of the first lens is a convex surface and an image side surface of the first lens is a concave surface, an image side surface of the second lens is a concave surface, an object side surface and an image side surface of the third lens both are convex surfaces; 
wherein the positive refractive power lens of the third group and the negative refractive power lens of the third group are in an order from an object side to an imaging .

Claim(s) 1,3-4,7,9,12 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20170285299, of record). 

    PNG
    media_image2.png
    463
    711
    media_image2.png
    Greyscale

Regarding claim 1, Chen teaches an ultra-wide-angle lens (Figs. 4-7), consisting of six or seven lenses, and comprising: 
a first group (L1+L2) with a negative refractive power (-4.04), the first group comprising at least one negative refractive power lens;
a second group (L8+L3) with a positive refractive power (8.98), the second group consisting of two lenses, and sequentially comprising a negative refractive power lens 
a third group with a positive refractive power or a negative refractive power, the third group consisting of two lenses, and comprising (L6+L7) a positive refractive power lens and a negative refractive power lens, the positive refractive power lens of the third group and the negative refractive power lens of the third group being bonded together to form an integrated body;
a fourth group (L4) with a positive refractive power, the fourth group comprising at least one positive refractive power lens;
a stop (St), disposed between the second group and the third group; and
a filter (Ft), disposed between the fourth group and an imaging surface;
wherein the first group, the second group, the third group, and the fourth group are in an order from an object side to an imaging side of the ultra-wide-angle lens; the ultra-wide-angle lens satisfies the following expression:
0<f Q4 /|r 13|<2 (8.2/9.773)
where fQ4 is a focal length of the fourth group, and r13 is a radius of curvature of an image side surface of a positive refractive power lens of the fourth group which is adjacent to the imaging surface.

Regarding claim 3, Chen further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one negative refractive power lens of the first group (L1) adjacent to the object side and another negative refractive power lens (L2) adjacent to the imaging surface, an object side surface of the negative refractive power lens which is adjacent to the object side is a convex surface while its image side surface is a concave surface.

Regarding claim 4, Chen further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the at least one positive refractive power lens of the fourth group (L4) comprises one positive refractive power lens, whose object side surface and image side surface both are convex surfaces.

Regarding claim 7, Chen further teaches further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expression: 
−2<f Q11/(r 1 −r 2)<0 (-11.97/6.02), 
where fQ11 is a focal length of a negative refractive power lens of the first group which is adjacent to the object side, r1 is a radius of curvature of an object side surface of the negative refractive power lens of the first group which is adjacent to the object side, and r2 is a radius of curvature of an image surface of the negative refractive power lens of the first group which is adjacent to the object side.

Regarding claim 9, Chen further teaches the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expressions: 
0<|f Q2-/f Q3+|<2 (6.7/3.6),
|f Q2+ /f Q3−|<2 (4/3.3),
0.5<n Q2− /n Q3+<1.5 (1.5/1.6),
0.5<n Q2+ /n Q3−<1.5 (1),
where fQ2− is a focal length of the negative refractive power lens of the second group, fQ2+ is a focal length of the positive refractive power lens of the second group, fQ3+ is a focal length of the positive refractive power lens of the third group, fQ3− is a focal length of the negative refractive power lens of the third group, nQ2− is a refractive index of the negative power lens of the second group, nQ2+ is a refractive index of the positive power lens of the second group, and nQ3+ is a refractive index of the positive power lens of the third group, nQ3− is a refractive index of the negative power lens of the third group.

Regarding claim 12, Chen teaches all the limitations as stated in claim 1, and further teaches the ultra-wide-angle lens satisfies the following expression: 
−10<fQ1<0 (-4), 
where fQ1 is a focal length of the first group.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lee (US 20180039049). 

    PNG
    media_image3.png
    569
    832
    media_image3.png
    Greyscale

Regarding claim 21, Lee teaches an ultra-wide-angle lens (Fig. 1, Table 1), comprising: 
a first group with a negative refractive power, the first group comprising at least one negative refractive power lens (L1-1 and L2-1); 
a second group with a positive refractive power (L3-1 and L4-1, focal length 6.2), the second group sequentially comprising a negative refractive power lens and a positive refractive power lens, an image side surface of the negative refractive power lens of the second group being a concave surface, an object side surface and an image side surface of the positive refractive power lens of the second group being convex surfaces; 
a third group with a negative refractive power (L5-1 and L6-1, focal length -68), the third group comprising a positive refractive power lens and a negative refractive power lens, the positive refractive power lens of the third group and the negative refractive power lens of the third group being bonded together to form an integrated body; wherein the positive refractive power lens of the third group and the negative 
a fourth group with a positive refractive power (L7-1), the fourth group comprising at least one positive refractive power lens; 
a stop (ST), disposed between the second group and the third group; and 
a filter (20-1, 21-1), disposed between the fourth group and the imaging surface; 
wherein the first group, the second group, the third group, and the fourth group are in an order from an object side to an imaging surface of the ultra-wide-angle lens; and 
wherein the ultra-wide-angle lens satisfies the following expression: 
−10<fQ1<0 (-2.4),
where fQ1 is a focal length of the first group.
 
Regarding claim 22, Lee further teaches (Fig. 1) the ultra-wide-angle lens as claimed in claim 21, wherein the at least one negative refractive power lens of the first group sequentially comprises a negative refractive power lens adjacent to the object side and another negative refractive power lens adjacent to the imaging surface, an image side surface of the negative refractive power lens which is adjacent to the object side is a concave surface; and 
.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
Regarding claim 6, Chen teaches all the limitations as stated in claim 1, but does not teach the ultra-wide-angle lens as claimed in claim 1, wherein the ultra-wide-angle lens satisfies the following expressions: 
0<|fλ1−fλ3|≤0.005, 
0<|fλ5−fλ3|<0.01, 
where fλ1 refers to a focal length of the ultra-wide-angle lens when a blue light of 435 nm is incident, fλ3 refers to a focal length of the ultra-wide-angle length when a green light of 550 nm is incident, and fλ5 refers to a focal length of the ultra-wide-angle lens when, a red light of 650 nm is incident.
Absent any showing of criticality and/or unpredictability, having 0<|fλ1−fλ3|≤0.005 and 0<|fλ5−fλ3|<0.01 would have been known to one of ordinary skill in the art before 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by having 0<|fλ1−fλ3|≤0.005 and 0<|fλ5−fλ3|<0.01 for the purposes of improving imaging quality and/or scaling down the ultra-wide-angle lens to have a compact size.

Claim(s) 6,10-13,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim. 
 
Regarding claim 6, Kim teaches all the limitations as stated in claim 1, and further teaches 
0<|fλ5−fλ3|<0.01 (Fig. 8), 
where fλ1 refers to a focal length of the ultra-wide-angle lens when a blue light of 435 nm is incident, fλ3 refers to a focal length of the ultra-wide-angle length when a green light of 550 nm is incident, and fλ5 refers to a focal length of the ultra-wide-angle lens when, a red light of 650 nm is incident.

Kim does not teach 0<|fλ1−fλ3|≤0.005.
Absent any showing of criticality and/or unpredictability, having 0<|fλ1−fλ3|≤0.005 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of improving imaging quality and/or scaling down the ultra-wide-angle lens to have a compact size.

 
Regarding claim 10, Kim teaches all the limitations as stated in claim 1, but does not teach the ultra-wide-angle lens satisfies the following expression: 
(dn/dt)Q41<−3×10−6/° C. 
where (dn/dt)Q41 is a refractive index temperature coefficient of the positive refractive power lens of the fourth group which is adjacent to the object side.
Absent any showing of criticality and/or unpredictability, having (dn/dt)Q41<−3×10−6/° C would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the temperature sensitivity therefore improving the imaging quality (e.g., by choosing adequate material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim by having (dn/dt)Q41<−3×10−6/° C for the purposes of reducing the temperature sensitivity therefore improving the imaging quality (e.g., by choosing adequate material).
 
Regarding claim 11, Kim teaches all the limitations as stated in claim 1, and further teaches the ultra-wide-angle lens satisfies the following expressions: 
VdQ41>60 (67),
dQ41 is the abbe number of the positive refractive power lens of the fourth group which is adjacent to the object side, and ΔPg,FQ41 is a deviation of relative partial dispersion from the abbe empirical formula of the positive refractive power lens of the fourth group which is adjacent to the object side.
	Kim does not teach ΔPg,FQ41>0.01.
Absent any showing of criticality and/or unpredictability, having ΔPg,FQ41>0.01 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of correcting image aberrations.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim by having ΔPg,FQ41>0.01 for the purposes of correcting image aberrations.
 
Regarding claim 12, Kim teaches all the limitations as stated in claim 1, but does not teach the ultra-wide-angle lens satisfies the following expression: 
−10<fQ1<0, 
where fQ1 is a focal length of the first group.
Absent any showing of criticality and/or unpredictability, having −10<fQ1<0 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of scaling down the system to have a compact system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim by having −10<fQ1<0 for the purposes of scaling down the system to have a compact system.

Regarding claim 13, Kim teaches all the limitations as stated in claim 1, but does not teach each of the lenses in the ultra-wide-angle lens adopts glass lens.
Absent any showing of criticality and/or unpredictability, having each of the lenses in the ultra-wide-angle lens adopts glass lens would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim by having each of the lenses in the ultra-wide-angle lens adopts glass lens for the purposes of design choice.
 
Regarding claims 21, mutatis mutandis, the modified Kim teaches all the limitations as stated in claims 1,12 rejections above and further teaches the positive refractive power lens of the third group and the negative refractive power lens of the third group are in an order from an object side to an imaging side of the ultra-wide-angle lens; an object side surface and an image side surface of the positive refractive power lens of the third group both are convex surfaces, and an object side surface and an image side surface of the negative refractive power lens of the third group both are concave surfaces.
 
Allowable Subject Matter

Regarding claims 15, 23 and 26, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an ultra-wide-angle lens including “when |fQ2−/fQ3+| is 1.633, |fQ2+/fQ3−| is 0.661, nQ2−/nQ3+ is 0.863, nQ2+/nQ3− is 0.987; when |fQ2−/fQ3+| is 0.671, |fQ2+/fQ3−| is 0.408, nQ2−/nQ3+ is 1.038, nQ2+/nQ3− is 0.988; when |fQ2−/fQ3+| is 0.158, |fQ2+/fQ3−| is 0.540, nQ2−/nQ3+ is 1.015, nQ2+/nQ3− is 1.000; when |fQ2−/fQ3+| is 0.244, |fQ2+/fQ3−| is 0.743, nQ2−/nQ3+ is 1.008, nQ2+/nQ3− is 0.539”, along with the other claimed limitations of each claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234